Citation Nr: 0607420	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  03-36 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.  

3.  Entitlement to non-service-connected death pension 
benefits.  

4.  Entitlement to accrued benefits.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had recognized guerrilla service from May 1945 to 
April 1946, and he had service in the Philippine Commonwealth 
Army from January 1942 to April 1946.  He died in July 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions in September 2002, May 2004, 
and August 2004 by the above Department of Veterans Affairs 
(VA) Regional Office (RO).  

The Board advanced this appeal on the docket, upon motion of 
the appellant.  See 38 C.F.R. § 20.900(c) (2005).

FINDINGS OF FACT

1.  According to the death certificate, the veteran died in 
July 2001, at the age of 80, as a result of cardiopulmonary 
arrest due to salmonella bacterium, due to type B aortic 
dissection and dilated cardiomyopathy.  Another significant 
condition indicated as contributing to his death, but not 
related to the cause, was a stroke.  

2.  At the time of the veteran's death, service connection 
was in effect for unfavorable ankylosis of all fingers of the 
right hand with injury to muscle groups VII and VIII and with 
partial paralysis of the radial nerve and osteoporosis of the 
right wrist, rated as 60 percent disabling; malunion of the 
right radius, rated as 10 percent disabling; and malunion of 
the right ulna, rated as 10 percent disabling.  His combined 
disability rating was 70 percent.

3.  The veteran's heart disease did not initially manifest 
until well after his service in the military had ended, and 
is unrelated to his military service or his service-connected 
disabilities, and he did not have any disability of service 
origin that contributed substantially and materially to his 
death, or hastened it, or otherwise aided or lent assistance 
to it.

4.  The veteran was not evaluated as totally disabled from 
service-connected disabilities for 10 continuous years 
immediately preceding death, nor was he rated totally 
disabled continuously after his discharge from service in 
April 1946 for a period of not less than 5 years immediately 
preceding death.  He was not a former prisoner of war.

5.  The veteran did not have qualifying service to be 
eligible for VA pension benefits, and therefore the 
appellant, as his surviving spouse, is not eligible for 
VA death pension benefits.  

6.  The veteran had no unadjudicated claim pending at the 
time of his death.  


CONCLUSIONS OF LAW

1.  The veteran's death was not proximately due to or the 
result of a disease or disability incurred or aggravated 
during service.  38 U.S.C.A. §§ 1310, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2005).

2.  The criteria for entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2005).

3.  There is no legal eligibility for an award of VA death 
pension benefits to the appellant.  38 U.S.C.A. § 107(a) 
(West 2002); 38 C.F.R. § 3.40 (2005).  

4.  The appellant has no derivative claim for accrued 
benefits.  38 U.S.C.A. §§ 5101, 5121(West 2002); 38 C.F.R. § 
3.1000 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1) and (2) (West 2002);  
38 C.F.R. § 3.159(c)(1) (2005).  If VA is attempting to 
obtain records from a Federal department or agency, the 
effort to obtain them will continue until the records have 
been obtained unless it is reasonably certain that such 
records do not exist or that further efforts to find them 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2005).

The Court's decision in Pelegrini, supra, held, in part, that 
a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision in a claim for VA 
benefits.  However, under Mayfield, there is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication. 

The record reflects that the appellant and her representative 
were provided with a copies of the September 2002, May 2004, 
and August 2004 rating decisions, the October 2003, September 
2005, and January 2006 statements of the case, and the 
supplemental statements of the case issued in November 2004 
and October 2005.  By way of these documents, the appellant 
was informed of the requirements for establishing her claims.  
Thus, these documents provided notice of the laws and 
regulations, the cumulative evidence already of record, and 
the reasons and bases for the determination made regarding 
the claims, which the Board construes as reasonably informing 
her of the information and evidence not already of record 
that was necessary to substantiate her claims.

By letters dated in June 2002, October 2003, June 2004, 
September 2004, and September 2005, the RO advised the 
appellant of the criteria for establishing her claims, the 
types of evidence necessary to prove the claims, the 
information necessary for VA to assist her in developing her 
claims, and the evidence that the RO had received.  The 
appellant was notified of which portion of that evidence she 
was responsible for sending to VA and which portion of that 
evidence VA would attempt to obtain on her behalf.  The 
letters suggested that she submit any evidence in her 
possession.  The letters also informed the appellant that at 
her option, the RO would obtain any non-Federal private 
treatment records she identified as related to her claims, 
provided she completed, signed, and returned, the enclosed VA 
Forms 21-4142 to authorize VA to obtain them on her behalf.  
Clearly, from submissions by and on behalf of the appellant, 
she and her representative were made fully conversant with 
the legal requirements in this case.  Thus, the contents of 
those letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2005).

As concerns the duty to assist, the RO obtained the treatment 
records identified by the appellant as relevant to her claim.  
The Board finds that all necessary development has been 
accomplished.  In this context, the veteran's service medical 
records and post-service outpatient treatment records, 
including records of the veteran's terminal hospitalization, 
have been obtained and associated with the claims file.  The 
appellant was offered an opportunity to present testimony at 
a hearing in this case, but declined.  Neither the appellant 
nor her representative asserts that there is additional 
evidence to be obtained or that there is a request for 
assistance that has not been acted upon.  All records 
obtained or generated have been associated with the claim 
file.  The Board finds that the RO has complied with the duty 
to assist the appellant with the development of her claims.  
38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2005).

II.  Factual Background and Analysis

The death of the appellant's husband in this case was caused 
by cardiopulmonary arrest due to salmonella bacterium, due to 
type B aortic dissection and dilated cardiomyopathy.  Another 
significant condition contributing to death, but not related 
to the cause, was a stroke.  

Prior to his death, the veteran was service connected for 
unfavorable ankylosis of all fingers of the right hand with 
injury to muscle groups VII and VIII with partial paralysis 
of the radial nerve and osteoporosis of the right wrist, 
rated as 60 percent disabling; malunion of the right radius, 
rated as 10 percent disabling; and malunion of the right 
ulna, rated as 10 percent disabling.  The combined rating was 
70 percent since July 1958.  

The service medical records are entirely negative for any 
complaints, treatment, or diagnosis of symptoms suggestive of 
heart disease.  At separation in 1946, the veteran's 
examination revealed no pertinent complaints or findings.  
His only prior medical history, as then noted, included the 
right upper extremity gunshot residuals.

Records from the veteran's terminal hospitalization at Seton 
Medical Center in July 2001 show that he was admitted with 
fever, shortness of breath, and mental confusion with 
probable sepsis.  His history was significant for type B 
aortic dissection.  During the course of his hospitalization 
he became acutely bradycardiac and hypotensive, and rapidly 
progressed to asystole.  Cardiopulmonary resuscitation was 
unsuccessful.  The final diagnoses included salmonella 
sepsis, possibly seated from recent acute cholecystitis; 
proteus urosepsis; multisystem failure including respiratory 
failure followed by progressive neurological 
unresponsiveness; possible toxic metabolic encephalopathy; 
and rupture of existing chronic thoracic aneurysm.

The evidence also includes treatment records from Manila 
Doctors Hospital, which show the veteran was hospitalized in 
June 2001 for dilated cardiomyopathy, hypertensive 
cardiovascular disease, coronary arteriosclerotic heart 
disease, peripheral arterial disease and diabetes mellitus.  

A.  Cause of Death

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2005).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability due to 
disease or injury incurred in or aggravated by active 
service, or which was proximately due to or the result of a 
service-connected condition, was either a principal or 
contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312(a) (2005).  For a service-connected 
disability to be the principal cause of death, it must 
singularly or jointly with some other condition be the 
immediate or underlying cause of death, or be etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2005).  For a 
service-connected disability to be a contributory cause of 
death, it must be shown that it contributed substantially or 
materially, that it combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c) 
(2005).

Moreover, 38 C.F.R. § 3.312(c)(2) provides that generally, 
minor service-connected disabilities, particularly those of a 
static nature or not materially affecting a vital organ, 
would not be held to have contributed to death primarily due 
to unrelated disability.  In the same category there would be 
included service-connected disease or injuries of any 
evaluation (even though evaluated as 100 percent disabling) 
but of a quiescent or static nature involving muscular or 
skeletal functions and not materially affecting other vital 
body functions.  

After a review of all the evidence of record, the Board finds 
that the veteran's service-connected right upper extremity 
gunshot wound residuals primarily affected his 
musculoskeletal system, and neither the death certificate nor 
any other medical evidence of record identifies the service-
connected gunshot wound residuals, as having caused or in any 
way contributed to his death.  The appellant has presented no 
medical evidence to refute this finding.  Thus, the question 
arises as to whether the veteran's service-connected 
disabilities were either debilitating enough in nature, or 
otherwise of such a complicating nature, that they hastened 
the veteran's death.  While it is true he had significant 
medical disability as a result of his service, a medical 
nexus has not been demonstrated between any service-connected 
gunshot wound residuals of the right upper extremity and his 
ultimate cause of death.  The Board also recognizes that the 
veteran continued to experience symptomatology associated 
with his disability following his release from service.  
However, there is no basis to conclude that his service-
connected gunshot wound residuals were etiologically related 
to the disease process that caused his death or that they 
resulted in debilitation so as to hasten his demise.  
Therefore, the Board finds that the veteran's service-
connected disabilities were not a contributory cause of his 
death.

The question now is whether service connection is warranted 
for the conditions ultimately identified as having caused the 
veteran's death.  There is no competent evidence that heart 
disease was manifested in service, so as to establish service 
connection based on onset or aggravation in service.  No 
doctor has opined that the veteran's death as a result of 
cardiopulmonary arrest was related to service.  Post-service 
medical records provide no basis for establishing a causal 
link between the conditions causing his death and service.  
The appellant has simply made a contention that this is the 
case, with no medical evidence in support of her argument.  
Furthermore, the Board has considered that the gunshot wound 
residuals of the right upper extremity did not involve active 
processes affecting vital organs.  See 38 C.F.R. § 
3.312(c)(2) (2005).

The Board sympathizes with the appellant in the loss of her 
husband, the veteran.  However, the preponderance of the 
evidence is against the claimant, inasmuch as the competent 
evidence of record indicates that the veteran's death was the 
result of non-servcice-connected cardiopulmonary arrest, not 
his service-connected right upper extremity gunshot wound 
residuals.  Therefore, the appellant is not entitled to 
service connection for the cause of his death.  See 38 C.F.R. 
§ 3.312; see also Lathan, 7 Vet. App. at 359; Alemany v. 
Brown, 9 Vet. App.  518, 519 (1996), (citing Gilbert).

B.  DIC under 38 U.S.C.A. § 1318

If the veteran's death is not determined to be service 
connected, as found by the Board in the preceding section, a 
surviving spouse may still be entitled to DIC benefits.  
Benefits are payable to the surviving spouse where it is 
shown that the veteran's death was not the result of willful 
misconduct, and he (1) was continuously rated totally 
disabled for the 10 years immediately preceding death; or (2) 
was rated totally disabled upon separation from service, was 
continuously so rated, and died more than five but less than 
ten years after separation from service; or (3) the veteran 
was a former prisoner of war who died after September 30, 
1999, and the disability was continuously rated totally 
disabling for a period of not less than one year immediately 
preceding death.  38 U.S.C.A. § 1318(b) (West 2002).  The 
implementing regulation is at 38 C.F.R. § 3.22 (2005) (as 
previously amended by 65 Fed. Reg. 3,388 (Jan. 21, 2000).

Evaluating this claim under the above law, the Board notes 
the veteran was not a prisoner of war, he died more than 10 
years following his separation from active service, and was 
not receiving or entitled to receive compensation at the 100 
percent rate for the 10-year period immediately preceding his 
death.  There has been no allegation of clear and 
unmistakable error in any prior decision, nor has the 
appellant or her representative identified any other basis 
for granting this claim.  In essence, the facts of this case 
are not in dispute and the law is dispositive.  Accordingly, 
the claim will be denied because of the absence of legal 
merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

C.  Death Pension Benefits

As noted in the Introduction, above, the veteran had 
recognized guerrilla service from May 1945 to April 1946, and 
he had service in the Philippine Commonwealth Army (PCA) from 
January 1942 to April 1946.

These categories of service did not qualify the veteran for 
VA pension benefits.  In Cacalda v. Brown, 9 Vet. App. 261, 
264 (1996), it was held that, under 38 U.S.C.A. § 107(a), 
certain service by a veteran before July 1, 1946, in the 
organized military forces of the Government of the 
Commonwealth of the Philippines is deemed not to be active 
service for the purpose of granting non-service-connected 
benefits, including VA pension benefits, although such a 
veteran may receive other types of VA benefits, e.g., 
disability compensation benefits (in this case, for his 
service-connected residuals of a gunshot wound of the right 
upper extremity).  In Cacalda, supra, it was noted that this 
law had been held not to violate the United States 
Constitution, citing Quiban v. Veterans Admin, 928 F.2d 1154, 
1158 (D.C. Cir. 1991), reh'g denied (July 18, 1991).  

Here, as in Cacalda, supra, the veteran's PCA and recognized 
guerrilla service unfortunately fall into the service period 
window that expressly has been deemed not to be 
active military service for the purpose of receiving VA non-
service-connected pension benefits.  Thus, the appellant is 
not entitled to VA death pension benefits because, just like 
her claim for accrued benefits, it is predicated upon the 
veteran's eligibility.  With his eligibility lacking, so too 
is hers.  And because the law is dispositive of her claim, as 
in Cacalda, supra, her appeal as to this issue must be 
terminated because of the absence of legal merit or the lack 
of entitlement under the law, analogous to Rule 12(b)(6) of 
the Federal Rules of Civil Procedure for failure to state a 
claim upon which relief can be granted.  See, e.g., Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).

D.  Accrued Benefits

In Jones v. West, 136 F.3d 1296, 1299-3000 (Fed. Cir. 1998) 
the U.S. Court of Appeals for the Federal Circuit held that 
the law, as expressed at 38 U.S.C.A. §§ 5101 and 5121 
"compels the conclusion that, in order for a surviving 
spouse to be entitled to accrued benefits, the veteran must 
have had a claim pending at the time of his death for such 
benefits or else be entitled to them under an existing rating 
or decision."  This comports with the Federal Circuit's 
decision in Zevalink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996) 
which held that a surviving spouse's "accrued benefits claim 
is derivative of the veteran's claim" and so concluded that, 
absent unconsidered new and material evidence in the file as 
of the date of death, a surviving spouse could only receive 
accrued benefits based on "existing ratings and decisions" 
and could not reopen and reargue a claim.  Zevalink, at 1241-
42.

"Thus, a consequence of the derivative nature of the 
surviving spouse's entitlement to a veteran's accrued 
benefits claim is that, without the veteran having a claim 
pending at time of death, the surviving spouse has no claim 
upon which to derive his or her own application.  Just as the 
surviving spouse in Zevalink [v. Brown, 102 F.3d 1236 (Fed. 
Cir. 1996)] could not reopen the veteran's accrued benefits 
claim, so [] the surviving spouse may not file an accrued 
benefits claim in lieu of the veteran."  Jones, at 1300.  

Here, at the veteran's death there was no claim pending for 
any VA benefit.  Because there was no pending claim or 
pending appeal at the veteran's death, there is no valid 
claim for accrued benefits.  


ORDER

Entitlement to service connection for cause of the veteran's 
death is denied.

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1318 is denied.

The claim for non-service-connected death pension benefits is 
denied for lack of legal entitlement.  

The claim for accrued benefits is denied.  



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


